Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
5. 	Claims 4, 7, 11, 14 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 8-10, 12, 13, 16-18 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No. 2016/0373661) and further in view of Dasgupta (Pub No. 2018/0158197). 
Regarding claim 1, Zhang discloses a target object tracking method, comprising: obtaining a first reference image of a target object (Para. 20: Collect image associated with the object); determining time information and location information of the target object in an image to be analyzed according to the first reference image (Fig. 4: Collect 3D location information at a time point of the primary-reference image) & (Para. 29), the image to be analyzed comprising the time information and the location information (Fig. 4: Step 401 & 403: Image analyzed having a time information and the location information); determining a trajectory of the target object according to the time information and the location information of the target object (Fig. 4: S407, S409, S411: Generate object trajectory image based on time and location) & (Para. 23: generation component 111 can form a 2D trajectory image based on the received information & Claim 1).
	Zhang is silent regarding generating tracking information for tracking the target object according to the trajectory of the target object.  
(Para. 43: Based on tracking information tracking the target object according to the trajectory) & (Fig. 5) & (Para. 48).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the object tracking system of Dasgupta’s disclosure with the  images with movement trajectories, as taught by Zhang. Doing so would have resulted in tracking estimate to track an object effectively based on the trajectory of the object image.
Regarding claim 8, 8 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 16, 16 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 2 & 9 & 18, Zhang discloses after obtaining the first reference image of the target object, the method further comprises: determining identification information of the target object (Abstract & Para. 14: Identifies a reference object).
Zhang is silent regarding generating tracking information for tracking the target object according to the trajectory of the target object comprises: generating tracking information for tracking the target object according to the trajectory of the target object and the identification information of the target object. 
Dasgupta discloses generating tracking information for tracking the target object according to the trajectory of the target object comprises: generating tracking information for tracking the target object according to the trajectory of the target object and the identification information of the target object (Para. 43: Based on tracking information tracking the target object according to the trajectory) & (Fig. 5) & (Para. 37 & Para. 48: identify objects in A tracking system 140 include an object detection system 142 for detecting and tracking various objects).
At the time of filling, it would have been obvious to use object tracking and identifying system to properly tracked the identified object. 
Regarding claim 3 & 10 & 19, Zhang discloses determining identification information of the target object comprises: detecting the target object in an identification image library according to the first reference image of the target object (Para. 14: Identified reference object from the database), identification images in the identification image library comprising identification information of object (Para. 14: Identified reference object); and determining the identification information of the target object according to the target object detected in the identification image library (Para. 14 & 16: identification information of the target object & 3D reference information associated with the reference object).
Regarding claim 5 & 12 & 21, Zhang discloses determining an association object of the target object in the image to be analyzed; determining a trajectory of the association object (Fig. 4: S407, S409, S411: Generate object trajectory) (Fig. 5 & Para. 43: Association object).
Zhang is silent regarding generating tracking information for tracking the target object according to the trajectory of the target object comprising: generating the tracking information for tracking the target object according to the trajectory of the target object and the trajectory of the association object.  
Dasgupta discloses generating tracking information for tracking the target object according to the trajectory of the target object comprising: generating the tracking information for tracking the target object according to the trajectory of the target object and the trajectory of the association object (Para. 43: Based on tracking information tracking the target object according to the trajectory) (Para. 23 & 33: Tracking other one/ more object in a physical environment).  
At the time of filling, it would have been obvious to use object tracking and identifying system to properly tracked the identified object. 
Regarding claim 6 & 13 & 22, Zhang discloses determining the association object of the target object in the image to be analyzed comprises: determining a target image comprising the target object in the image to be analyzed; and determining the association object of the target object in the target image (Para. 14 & 16: identification information of the target object & 3D reference information associated with the reference object).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MD K TALUKDER/Primary Examiner, Art Unit 2648